Case 8:18-cv-00813-CJC-KES Document 226 Filed 02/03/21 Page 1 of 2 Page ID #:11888



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. SACV 18-00813-CJC(KESx)                                Date: February 3, 2021

   Title: SECURITIES AND EXCHANGE COMMISSION V. PREMIER HOLDING
          CORPORATION, ET AL.



   PRESENT:

     HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Cheryl Wynn                                         N/A
         Deputy Clerk                                    Court Reporter

   ATTORNEYS PRESENT FOR PLAINTIFF:            ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                    None Present

   PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
   THIS COURT SHOULD NOT ISSUE AN ORDER ON THE SEC’S MOTION FOR
   REMEDIES AS TO DEFENDANT GREENBLATT

          On December 10, 2019, the Court granted the SEC’s motion for summary
   judgment against Defendant Joseph Greenblatt, finding him liable for (1) aiding and
   abetting Premier Holding’s violations of §§ 17(a)(2) and (a)(3) of the Securities Act,
   (2) aiding and abetting Premier Holding’s violations of §§ 13(a) and 13(b) of the
   Exchange Act, (3) violating § 13(b)(5) of the Exchange Act, and (4) violating Rule 13b2-
   1. (Dkt. 146.)

           On January 20, 2021, the Court granted the SEC’s motion for relief and entry of
   final judgment as to Defendants Premier Holding Corporation and Randall Letcavage, but
   deferred ruling on that motion as to Greenblatt because the SEC had reached an
   agreement with Greenblatt’s attorney for an extension regarding Greenblatt’s response.
   (Dkt. 219 at 3 n.2.) Greenblatt’s attorney, Tom Noto, informed the SEC that he intended
   to file a notice of appearance and then a joint stipulation concerning the proposed
   extension. (Id.) Greenblatt’s attorney made his appearance on January 22, 2021 but has
   yet to file a stipulation regarding an extension to respond to the SEC’s motion for
   remedies.
Case 8:18-cv-00813-CJC-KES Document 226 Filed 02/03/21 Page 2 of 2 Page ID #:11889



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. SACV 18-00813-CJC(KESx)                                Date: February 3, 2021
                                                                   Page 2

           Accordingly, the Court ORDERS Greenblatt to show cause as to why the Court
   should not issue an order on the SEC’s motion for remedies as to Greenblatt. Greenblatt
   shall respond by February 10, 2021. In response, Greenblatt may file his opposition to
   the SEC’s motion or the stipulation for an extension. Failure to timely respond to this
   Order may result in the Court ruling on the SEC’s motion unopposed.


   jy

   MINUTES FORM 11
   CIVIL-GEN                                                        Initials of Deputy Clerk CW
